Rosenberry, J.
In support of the judgment it is claimed under the case of State ex rel. Goebel v. Chamberlain, 99 Wis. 503, 75 N. W. 62, that the Antigo Herold was not *4qualified to publish the tax list because not printed in the English language, hence could transfer no rights in that respect to the Antigo- Herald; but the conclusion which we have reached does not make it necessary to- discuss that proposition. Considering the purpose of the statute, which was that the tax list should be published in a paper of general circulation which had been in existence long enough to be pf a permanent and substantial character, we are of the opinion that the Antigo Herald was not a newspaper which had been published for two years preceding the proposed date of the publication of the tax list. If we look beyond the form to' the substance of things, Mr. Goebel, the publisher of the Antigo Herold, did not transfer a newspaper, in the ordinary acceptation of that term, to the Lang-lade Printing Company. He transferred nothing excepting a name plate, which was never used, the name being changed from the Antigo Herold to the Antigo Herald. While he furnished a list of subscribers to whom the new paper might be sent, they were not in fact subscribers to the new paper in any right sense of the term. The Langlade Printing Company purchased nothing but the right to use the name, assuming that to have been necessary, and the right to continue the serial number. Without specifying exactly what does constitute a sale of a newspaper, we are clear that this transaction does not constitute such a transaction so as to make the new publication a continuation of the old.
The question of the right of the plaintiff to sue was raised in this case.- The plaintiff is a taxpayer, and we think under the doctrine announced by this court in the cases of Linden L. Co. v. Milwaukee E. R. & L. Co. 107 Wis. 493, 83 N. W. 851; Quaw v. Paff, 98 Wis. 586, 74 N. W. 369; and Webster v. Douglas Co. 102 Wis. 181, 77 N. W. 885, 78 N. W. 451, the plaintiff had a right to bring and maintain this action. A large portion of the revenues of many of the *5counties in Northern Wisconsin is derived from the sale of land on which the taxes have not been paid. The county is required to purchase tax certificates if there are no other bidders. Sec. 74.42, Stats. A taxpayer, has such an interest in the subject matter as entitles him to maintain the action. Sinclair v. Board of County Comm’rs, 23 Minn. 404.
It is urged on the part of the respondent that there is no real question now pending before the court for the reason that the publication of the tax list for 1920 has been long ago completed. We prefer, however, to treat the matter upon its merits and dispose of it upon that ground rather than upon the technical ground urged here, in view of the situation of the parties to this appeal.
By the Court. — Judgment affirmed.